Citation Nr: 1742349	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  09-05 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to compensation under 38 C.F.R. § 1151 for residual effects of a surgery performed in January 2006. 

2.  Entitlement to a rating in excess of 10 percent for a left adductor strain.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Moore, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1992 to June 2000.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran appeared at a hearing before the RO in December 2008.  A transcript of this hearing is of record.

The Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151 (2008), created a new Section, 5121A, under Chapter 38 of the United States Code relating to substitution in case of death of a claimant who dies on or after October 10, 2008.  As provided for in the statute, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title."  In this case, the Veteran died in January 2013. As his death occurred after October 10, 2008, the provisions pertaining to substitution are applicable in this case.  The Board notes that the RO issued a letter in December 2013 accepting the appellant, the Veteran's widow, as an eligible substitute claimant.

The appeal is REMANDED to the agency of original jurisdiction ( AOJ).  VA will notify the appellant if further action is required.


REMAND

Residual effects of a surgery performed in January 2006

The Veteran's surviving spouse seeks compensation under 38 U.S.C.A. § 1151 for symptoms allegedly related to a hemicolectomy performed on the Veteran by VA, to include symptoms of bladder dysfunction, chronic diarrhea and loose stools, and erectile dysfunction.  To obtain such compensation, a claimant must show, in pertinent part: (1) a "qualifying additional disability," (2) actually caused by the treatment furnished by VA, and (3) a proximate or direct cause that is either a fault on the part of VA or an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

A November 2005 VA treatment record indicates that the Veteran sought treatment for lower abdominal discomfort that had persisted for a week prior to the visit recorded in the VA treatment note.  The Veteran was diagnosed with a perforated appendix with abscess formation.  A separate VA treatment record recorded that same day indicates that the Veteran had suffered from abdominal discomfort for two weeks prior to his visit, and that he had a "2+" year history of "diarrhea/loose stools."  The Veteran's physician opined that the Veteran would need "a CT guide percutaneous drain placed in the next few days," and "6 wks of ABX therapy."  A VA treatment record recorded the next day noted that the Veteran would need to undergo an interval appendectomy to have the abscesses cleared.  A treatment record produced near the end of November 2005 indicates that the Veteran underwent an "attempt for drainage of peri-appendiceal abscess . . . however, drainage fluid was 3cc thick and thus too thick to drain."  The Veteran's VA physicians eventually discharged the Veteran "to home on pain meds and abx," with a plan to "consider surgical drainage of abscess in 6-8 weeks when inflammation is decreased."

A December 2005 private treatment record indicates that the Veteran sought a second opinion.  The Veteran's private physician noted that the Veteran had an "unusual situation in that he had apparently experienced a ruptured acute appendicitis during the time he did not have medical care.  He did not develop generalized peritonitis or sepsis."  The Veteran's private physician consulted with an on-call surgeon, who stated that "typically one would wait four weeks before performing surgery.  To perform surgery too soon would result in peritonitis.  Given that the CT Scan showed on leakage of the abscess in the peritoneal cavity or other acute abnormalities - current course of action should be continued."  A December 2005 VA treatment record indicates that the Veteran was scheduled for an "ileocectomy vs right hemicolectomy and washout of abscess," set for the beginning of January 2006.  

VA performed a hemicolectomy on the Veteran on January 6, 2006, to address the Veteran's perforated appendix with abscess formation.  The record indicates that the Veteran signed a consent for treatment form prior to the aforementioned surgery, but it does not appear that the signed consent form is in the Veteran's claims file.  The record also indicates that several VA medical professionals explained the risks, benefits, and alternatives of the surgery to the Veteran prior to commencing with the surgery.  A VA treatment record recorded the day after the surgery notes a "[n]oncomplicated postop period."  A separate record notes that the Veteran "had no overnight events and is recovering well though he complains of being sore."

The Veteran stated that he began to experience loose stools and diarrhea, erectile dysfunction, and bladder dysfunction following the hemicolectomy performed by VA.  A May 2007 VA medical opinion letter, rendered without benefit of a review of the Veteran's claims file, stated that "[i]t appears that his acute appendicitis was overlooked, resulting in rupture and subsequent abscess.  A right hemicolectomy was performed subsequently as a delayed procedure but the medical records are unclear as to why this was necessary."  A July 2007 medical opinion note from the Veteran's VA physician stated that the Veteran suffered from "loose frequent stools," as a result of his January 2006 surgery, and that he made use of adult diapers.  A September 2007 addendum opinion authored by the physician responsible for the May 2007 opinion, rendered after review of the Veteran's claims file, stated "this examiner feels there was no untimely or negligent treatment regarding his initial surgery and it is unlikely that his diarrhea, incontinence and erectile dysfunction are not related to his surgical treatment." [emphasis added].  The same opinion letter states "diarrhea and incontinence would be unlikely secondary to his surgical procedure," and "there is no medical connection between erectile dysfunction and a right hemicolectomy[.]"
At a December 2008 hearing before the RO, the Veteran reported that pain from residuals of the surgery aggravated pre-existing erectile dysfunction, and that he felt pain on urination which he believed was a result of the surgery performed by VA.  He also stated that neither he nor family members present during his surgery were fully informed as to the full nature of the surgery performed by VA in January 2006.  The Veteran also indicated that VA physicians should have diagnosed the issues related to his appendix sooner, possibly in "late summer of [20]05." 

Remand is necessary for several reasons.  First, VA should ensure that the Veteran's relevant VA treatment records are accounted for, including any consent forms or other relevant records related to the January 2006 surgery at issue.  See 38 U.S.C.A. § 5103A (West 2014).  Second, a VA medical opinion is in order, and should address whether VA failed to timely diagnose or properly treat a disability ultimately treated by the January 2006 surgery, whether VA obtained fully informed consent for the January 2006 surgery, and whether the Veteran suffered additional disability as a result treatment furnished by VA during the January 2006 surgery, including a discussion as to whether there was some fault in the care provided or whether the residuals of the Veteran's January 2006 surgery were the result of an event not reasonably foreseeable.  See 38 U.S.C.A. § 5103A; Chotta v. Peake, 22 Vet. App. 80 (2008) (noting that a duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the period being rated); see also Vigil v. Peake, 22 Vet. App. 63 (2008).


Left adductor strain

Additional development is required before the Board may adjudicate the claim of entitlement to a rating in excess of 10 percent for a left adductor strain.  

As background, a February 1994 service treatment record indicates that the Veteran was diagnosed with chronic adductor strain affecting his left leg, following a "severe" left groin "pull/strain."  A September 1995 Naval Medical Board indicates that the Veteran's adductor strain prevented him from performing his duties.  The physician responsible for the examination opined that it was unlikely that the Veteran would return to full duty.  An October 1995 service medical record notes that the Veteran displayed a normal hip on imaging.  A November 1995 service record indicates that the Veteran was found fit for duty, but assigned limited duty.  The Veteran's service records indicate that he continued to suffer from symptoms related to his chronic adductor strain until his separation from service.  

The Veteran filed an increased rating claim for his left adductor strain in January 2007.  [The Board notes that the Veteran previously filed a claim for entitlement to a rating in excess of 10 percent for his left adductor strain, but did not timely file a substantive appeal (VA Form 9).  The RO treated the Veteran's VA Form 9 as a new claim for a rating in excess of 10 percent for left adductor strain.] 

The Veteran underwent a VA examination in May 2007.  A corresponding addendum opinion to address his left adductor strain noted that the Veteran suffered from symptoms of "aching, pain, soreness, and tenderness," as a result of his left adductor strain.  The Veteran also reported "groin discomfort on the adductors on the left side."  The examination also noted that the Veteran used a cane to ambulate.  On testing, the Veteran displayed "pain with resisted motion and to adduction and abduction of the left hip."  The examiner responsible for the report noted "[n]o joint or bone involvement[.]"

During a December 2008 hearing before the RO, the Veteran stated that his left adductor strain manifested in sharp pain to his left hip, groin, and testes.  

The Veteran underwent a second VA examination in January 2012 to assess the severity of his lumbar spine and left adductor strain conditions.  A corresponding report noted that the Veteran suffered from symptoms of "left knee pain 8/10, constant, walking and sexual activity aggravates the pain."  The report notes that the Veteran could stand for only 30 minutes and walk for only thirty minutes.  Left thigh examination revealed normal shape, no wasting, no tenderness, and no fasciculation.  Range of motion testing of the left hip revealed flexion of zero to 100, extension of zero to 30, internal rotation of zero to 40, external rotation of zero to 50, adduction of zero to 10, and abduction of zero to 30.  The Veteran was able to perform repetitive testing.  He suffered from a moderate spasm following repetitive testing, but did not display reduced range of motion.  Left abduction and adduction were rated 4/5, limited due to spasm, and the Veteran had difficulty crossing his left leg.  

The Veteran's disability is currently rated under Diagnostic Code 5314, which provides evaluations for disability of muscle group XIV.  See 38 C.F.R. § 4.73.  The Board finds the evidence of record is insufficient to assess the severity of the Veteran's left adductor strain during the period on appeal, including under Diagnostic Code 5314, or to determine whether the Veteran's left adductor strain should be rated under another Diagnostic Code discussed under 38 C.F.R. § 4.73 (or under any other part of the Rating Schedule).  Remand is necessary in order to obtain a retrospective medical opinion as to the muscle group(s) affected by the Veteran's left adductor strain, the functional limitations caused by the Veteran's disability, and the severity of the Veteran's disability.  See 38 U.S.C.A. § 5103A; Chotta, 22 Vet. App. at 80; see also Vigil, 22 Vet. App. at 63.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records not already associated with the Veteran's claims file, including any informed consent forms related to the January 2006 surgery performed on the Veteran.

2.  After completion of Item 1, forward the claims file, including a copy of this Remand, TO AN APPROPRIATE MEDICAL EXPERT for a retrospective medical opinion discussing the surgery performed on the Veteran in January 2006 and its potential residual effects.  After reviewing the complete record, the examiner is asked to provide an opinion as to the following:

(a)  Did VA medical personnel fail to timely diagnose and/or properly treat the Veteran's perforated appendix with abscess formation (or some ailment leading to these issues), prior to the VA surgery performed on January 6, 2006, proximately causing his perforated appendix with abscess formation or allowing the continuance or natural progress of the disability?  

(b)  Did the Veteran suffer from any additional disability (including bladder dysfunction, chronic diarrhea and loose stools, and erectile dysfunction) following his VA surgery performed on January 6, 2006?  

To determine whether the Veteran had additional disability, the examiner should compare the Veteran's condition before the VA surgery on January 6, 2006, to the Veteran's condition after the VA surgery.

(c)  If the Veteran had additional disability, was the additional disability caused by or made worse from the VA surgery performed on January 6, 2006?

(d)  If the Veteran had additional disability caused or made worse by VA surgery, did this additional disability result from carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA?  

(e)  If the Veteran has additional disability caused or made worse by VA surgery, notwithstanding any informed consent documents of record, based upon the specific facts and circumstances of this Veteran's case, was any additional disability a reasonably foreseeable outcome of the surgery performed on January 6, 2006?  

In rendering this opinion, the examiner should address whether a "reasonable health care provider" would have considered the Veteran's additional disability to be an ordinary risk of the treatment provided and would have disclosed such risk in connection with the treatment, regardless of what risks the treating physician actually foresaw and disclosed in the informed consent forms.  In answering the above questions, the examiner should consider the Veteran's VA treatment records, including pre-operative, operative, and post-operative treatment notes.  

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).
3.  After completion of Item 1, forward the claims file, including a copy of this Remand, TO AN APPROPRIATE MEDICAL EXPERT for a retrospective medical opinion discussing the severity of the Veteran's left adductor strain.  

After reviewing the complete record, the examiner is asked to provide a retrospective opinion discussing the functional impact of the Veteran's service-connected left adductor strain during the period on appeal (from January 2006 to the Veteran's death in January 2013), including a history of the Veteran's disability and a discussion of the muscle group(s) (as discussed in 38 C.F.R. § 4.73) affected by the Veteran's left adductor strain, the functional limitations caused by the Veteran's disability (including a discussion of any effects determined through range of motion or other testing (See Diagnostic Codes 5250 through 5255)), and the severity of the Veteran's disability (preferably including a discussion of the criteria discussed in 38 C.F.R. § 4.56). 

	(CONTINUED ON NEXT PAGE)








4.  Finally, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, then furnish the appellant with a supplemental statement of the case and allow her an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).





_________________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b).








